 



EXHIBIT 10.1
          SECOND AMENDMENT, dated July 7, 2006, but effective as of June 30,
2006, (this “Amendment”), to the AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of April 2, 2004 (as amended by the First Amendment, dated as of August 18, 2004
and as further amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), among CINEMARK, INC. (the “Parent”), CNMK HOLDING, INC.
(“Holdings”). CINEMARK USA, INC. (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to the Credit
Agreement (the “Lenders”), LEHMAN BROTHERS INC. and GOLDMAN SACHS CREDIT
PARTNERS L.P., as joint lead arrangers and joint bookrunners, GOLDMAN SACHS
CREDIT PARTNERS L.P., as syndication agent, DEUTSCHE BANK SECURITIES INC., THE
BANK OF NEW YORK, GENERAL ELECTRIC CAPITAL CORPORATION and CIBC INC., as
co-documentation agents, and LEHMAN COMMERCIAL PAPER INC., as administrative
agent (in such capacity, the “Administrative Agent”).
W I T N E S S E T H:
          WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to
make, and have made, certain Loans and other extensions of credit to the
Borrower;
          WHEREAS, the Borrower has requested that the Lenders agree to make
certain amendments to the Credit Agreement; and
          WHEREAS, the Lenders have agreed to make such amendments solely upon
the terms and conditions provided for in this Amendment;
          NOW, THEREFORE, the parties hereto agree as follows:
          1. Defined Terms. Unless otherwise noted herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
          2. Amendment to Section 1.1 of the Credit Agreement (Defined Terms).
          (a) Section 1.1 of the Credit Agreement is hereby amended by adding
the following new definitions in the appropriate alphabetical order:
          “Determination Date”: as defined in the definition of “Remaining
Applicable Amount”.
     “Second Amendment”: the Second Amendment, dated July 7, 2006, but effective
as of June 30, 2006, to this Agreement.
     “Second Amendment Effective Date”: the date on which the conditions
precedent set forth in Section 10 of the Second Amendment shall have been
satisfied.
          (b) Section 1.1 is further amended by deleting the defined term
“Remaining Applicable Amount” and substituting in lieu thereof the following new
definition:



--------------------------------------------------------------------------------



 



2

     “Remaining Applicable Amount”: as of any date of determination (the
“Determination Date”), the amount (but in no event less than zero) equal to
(a) the sum of (i) the aggregate amount of cash received by the Parent or the
Borrower as common equity after the Second Amendment Effective Date and on or
prior to such Determination Date, (ii) the amount of the net reduction after the
Second Amendment Effective Date and on or prior to such Determination Date, in
Investments held by the Parent, Holdings, the Borrower and its Class I
Restricted Subsidiaries in Class II Restricted Subsidiaries, Unrestricted
Subsidiaries and other entities that are not Class I Restricted Subsidiaries
made after the Effective Date resulting from proceeds realized on the sale or
other Disposition of such Investments, proceeds representing the return of
capital, including redemptions, dividends and distributions, the amount of all
guarantees released and all payments of principal of, or interest on,
Indebtedness and other obligations that constitute such Investments,
(iii) Consolidated EBITDA minus two times Consolidated Interest Expense, in each
case in this clause (iii) for each full fiscal quarter completed since the
Second Amendment Effective Date and prior to the Determination Date for which
financial statements have been delivered pursuant to Section 
6.1(a) or 6.1(b), as applicable, (iv) to the extent deducted in computing the
Consolidated EBITDA specified in clause (iii) above and not included in clause
(ii) above, any net gains on sales of assets outside the ordinary course of
business (including, without limitation, any such gains that are extraordinary
gains), (v) $114,000,000 and (vi) (A) in the case of expenditures made pursuant
to Sections 7.7(c) and
7.8(h), $275,000,000 in the aggregate, and (B) in the case of expenditures made
pursuant to Sections 7.9(a)(i)(B) and 7.9(a)(ii), $200,000,000 in the aggregate,
minus (b) the portion of such sum expended on and after the Second Amendment
Effective Date and on or prior to such Determination Date pursuant to
Sections 7.6(k), 7.7(c), 7.8(h), 7.9(a)(i)(B) and 7.9(a)(ii). Expenditures made
pursuant to Sections 7.7(c), 7.8(h), 7,9(a)(i)(B) and 7.9(a)(ii) shall be deemed
to utilize the amounts in clause (vi)(A) above or (vi)(B) above, as applicable,
prior to utilization of the amounts in clauses (i) through (v) above.
          (c) Section 1.1 is further amended by deleting the defined terms
“Applicable Amount” and “Investment Limit”.
          (d) Section 1.1 is further amended by deleting the reference to clause
(1) of Section 7.5 where it appears in the definition of “Asset Sale” and
substituting in lieu thereof a reference to clause (m) of Section 7.5.
          3. Amendment to Section 7.1 of the Credit Agreement (Financial
Condition Covenants).
          (a) Section 7.1 of the Credit Agreement is hereby amended by deleting
clause (b) in its entirety and substituting in lieu thereof the following new
clause (b):
    “(b) Consolidated Senior Leverage Ratio. Permit the Consolidated Senior
Leverage Ratio for any period of four consecutive fiscal quarters to exceed 2.00
to 1.00.”



--------------------------------------------------------------------------------



 



3

          (b) Section 7.1 of the Credit Agreement is hereby amended by deleting
clause (c) in its entirety and substituting in lieu thereof the following new
clause (c):
    “(c) Consolidated Adjusted Leverage Ratio. Permit the Consolidated Adjusted
Leverage Ratio for any period of four consecutive fiscal quarters to exceed 5.85
to 1.00.”
          4. Amendment to Section 7.5 of the Credit Agreement (Limitation on
Disposition of Property). Section 7.5 of the Credit Agreement is hereby amended
by inserting the following clause (m) immediately after clause (1) thereof and
by re-lettering clauses (m) and (n) thereof as (n) and (o), respectively:
          “(m) the Disposition of the Borrower’s or any Class I Restricted
Subsidiary’s minority interest in National CineMedia, LLC or any holding company
holding such interest and the subsequent Disposition of any consideration
received pursuant to such Disposition;”
          5. Amendment to Section 7.6 of the Credit Agreement (Limitation on
Restricted Payments). Section 7.6 of the Credit Agreement is hereby amended by
(i) deleting the word “and” at the end of clause (i) thereof, (ii) deleting the
period at the end of clause (j) and substituting in lieu thereof the word “;
and”, and (iii) adding the following clause (k) immediately after clause
(j) thereof:
    “(k) the Parent, Holdings, the Borrower or any Class I Restricted Subsidiary
may make additional Restricted Payments in an amount not to exceed the Remaining
Applicable Amount at the time of, and immediately prior to the making of, any
such Restricted Payment; provided that, at the time of and immediately after
giving effect to any such Restricted Payment, no Default or Event of Default
shall have occurred and be continuing.”
          6. Amendment to Section 7.8(h) of the Credit Agreement (Limitation on
Investments). Section 7.8(h) of the Credit Agreement is hereby amended by
deleting clause (ii) therein, relettering clause (iii) as clause (ii) and
deleting the words “or the Investment Limit” at the end thereof.
          7. Amendment to Section 7.8(i) of the Credit Agreement (Limitation on
Investments). Section 7.8(i) of the Credit Agreement is hereby amended by
deleting such section in its entirety and substituting in lieu thereof the
following new Section 7.8(i):
          “(i) Investments by the Borrower or any of its Class I Restricted
Subsidiaries in Permitted Acquisitions, provided that, (A) to the extent such
Investment results in the creation or acquisition of a Subsidiary of the
Borrower (other than an Excluded Foreign Subsidiary of the Class I Restricted
Subsidiary so acquired), such Subsidiary must be a Class I Restricted Subsidiary
and (B) immediately prior to and after giving effect to such Permitted
Acquisition, no Default or Event of Default shall have occurred and be
continuing;”



--------------------------------------------------------------------------------



 



4

          8. Amendment to Section 7.9 of the Credit Agreement (Limitation on
Optional Payments and Modifications of Debt Instruments). Section 7.9 of the
Credit Agreement is hereby amended by deleting the proviso in the first
parenthetical in paragraph (a) and substituting in lieu thereof the following:
    “provided that, the aggregate principal amount of the Borrower’s 9% Senior
Subordinated Notes due 2013 repurchased or redeemed after the Second Amendment
Effective Date pursuant to clause (i)(B) above plus the aggregate accreted
amount of the Senior Discount Notes repurchased or redeemed after the Second
Amendment Effective Date pursuant to clause (ii) above shall not exceed the
Remaining Applicable Amount at the time of, and immediately prior to the making
of, any such repurchase or redemption”
          9. Amendment to Section 7.10 of the Credit Agreement (Limitation on
Transactions with Affiliates). Section 7.10 of the Credit Agreement is hereby
amended by (i)deleting the word “and” at the end of clause (iii) thereof,
(ii) deleting the period at the end of clause (iv) and substituting in lieu
thereof the word “; and”, and (iii) adding the following clause (v) immediately
after clause (iv) thereof:
          “(v) transactions in the ordinary course of business with National
CineMedia, LLC and transactions in the ordinary course of business with the
other members of National CineMedia, LLC in relation to Borrower’s or any
Class I Restricted Subsidiary’s interest therein, so long as at the time of
entry into of any such transaction the Borrower determined that such transaction
was reasonable in relation to its business.”
          10. Conditions to Effectiveness. This Amendment shall become effective
on the date on which all of the following conditions precedent have been
satisfied or waived (the “Second Amendment Effective Date”):
          (a) The Administrative Agent shall have received a counterpart of this
Amendment duly executed and delivered by the Parent, Holdings and the Borrower.
          (b) The Administrative Agent shall have received an Acknowledgment and
Consent, substantially in the form of Exhibit A hereto (the “Acknowledgment and
Consent”), duly executed and delivered by the Borrower and the Guarantors.
          (c) The Administrative Agent shall have received executed Lender
Consent Letters, substantially in the form of Exhibit B hereto (“Lender Consent
Letters”), from Lenders constituting not less than the Required Prepayment
Lenders (as defined in the Credit Agreement without giving effect to this
Amendment).
          (d) On or before the Second Amendment Effective Date, all corporate
and other proceedings taken or to be taken in connection with this Amendment
shall be reasonably satisfactory in form and substance to Administrative Agent
and its counsel, and Administrative Agent and such counsel shall have received
all such counterpart originals or certified copies of such documents as
Administrative Agent may reasonably request.



--------------------------------------------------------------------------------



 



5

          (e) The Administrative Agent shall have received a certificate of the
Borrower, dated as of the Second Amendment Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent.
          (f) The Administrative Agent shall have received the legal opinion of
Akin Gump Strauss Hauer & Feld LLP, counsel to the Loan Parties, in form and
substance reasonably satisfactory to the Administrative Agent.
          (g) All material governmental and third party approvals necessary in
connection with the continuing operations of the Parent, Holdings, the Borrower
and its Restricted Subsidiaries and the transactions contemplated hereby shall
have been obtained and be in full force and effect.
          (h) The Administrative Agent shall have received all expenses for
which invoices have been presented supported by customary documentation
(including reasonable fees, disbursements and other charges of counsel to the
Administrative Agent), on or before the Second Amendment Effective Date.
          11. Representations and Warranties. The Borrower hereby represents and
warrants to Administrative Agent and each Lender that (before and after giving
effect to this Amendment):
          (a) Each Loan Party has the corporate power and authority, and the
legal right, to make, deliver and perform this Amendment and the Acknowledgment
and Consent (the “Amendment Documents”) to which it is a party and, in the case
of the Borrower, to borrow under the Credit Agreement as amended hereby. Each
Loan Party has taken all necessary corporate or other action to authorize the
execution, delivery and performance of the Amendment Documents to which it is a
party and, in the case of the Borrower, to authorize the borrowings on the terms
and conditions of the Credit Agreement as amended by this Amendment (the
“Amended Credit Agreement”). No consent or authorization of, filing with, notice
to or other act by or in respect of, any Governmental Authority or any other
Person is required in connection with the Amendment Documents, the borrowings
under the Amended Credit Agreement or the execution, delivery, performance,
validity or enforceability of this Amendment or the Acknowledgment and Consent,
except (i) consents, authorizations, filings and notices which have been
obtained or made and are in full force and effect and (ii) the filings referred
to in Section 4.19 of the Credit Agreement. Each Amendment Document has been
duly executed and delivered on behalf of each Loan Party that is a party
thereto. Each Amendment Document and the Amended Credit Agreement constitutes a
legal, valid and binding obligation of each Loan Party that is a party thereto,
enforceable against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
          (b) The execution, delivery and performance of the Amendment
Documents, the borrowings under the Amended Credit Agreement and the use of the
proceeds thereof will not violate any Requirement of Law or any material
Contractual Obligation of the Parent,



--------------------------------------------------------------------------------



 



6

Holdings, the Borrower or any of its Restricted Subsidiaries and will not result
in, or require, the creation or imposition of any Lien on any of their
respective properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation (other than the Liens created by the Security Documents).
          (c) Each of the representations and warranties made by any Loan Party
herein or in or pursuant to the Loan Documents is true and correct in all
material respects on and as of the Second Amendment Effective Date as if made on
and as of such date (except that any representation or warranty which by its
terms is made as of an earlier date shall be true and correct in all material
respects as of such earlier date).
          (d) The Borrower and each other Loan Party has performed in all
material respects all agreements and satisfied all conditions which this
Amendment and the other Loan Documents provide shall be performed or satisfied
by the Borrower or the other Loan Parties on or before the Second Amendment
Effective Date.
          (e) After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing, or will result from the consummation of
the transactions contemplated by this Amendment.
          12. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
          13. No Other Amendments or Waivers; Confirmation. Except as expressly
provided hereby, all of the terms and provisions of the Credit Agreement and the
other Loan Documents are and shall remain in full force and effect. The
amendments contained herein shall not be construed as an amendment or waiver of
any other provision of the Credit Agreement or the other Loan Documents or for
any purpose except as expressly set forth herein or a consent to any further or
future action on the part of the Borrower that would require the consent of the
Administrative Agent or the Lenders.
          14. GOVERNING LAW; Miscellaneous.
          (a) THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          (b) On and after the Second Amendment Effective Date, each reference
in the Credit Agreement to “this Agreement”, “hereunder”, “hereof, “herein”, or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to the “Credit Agreement”, “thereunder”, “thereof”, or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement, as amended hereby.





--------------------------------------------------------------------------------



 



7 
          (c) This Amendment may be executed by one or more of the parties to
this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Amendment, the Acknowledgment and
Consent and the Lender Consent Letters signed by all the parties shall be lodged
with the Borrower and the Administrative Agent. This Amendment may be delivered
by facsimile transmission of the relevant signature pages hereof.
          (d) Upon execution and delivery thereof by a Lender, each Lender
Consent Letter shall be binding upon such Lender and each of its successors and
assigns (including assignees of its Loans in whole or in part prior to
effectiveness hereof).

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

            CINEMARK, INC.
      By:   /s/ Michael Cavalier         Name: Michael Cavalier        Title:
  Senior Vice President-General Counsel
            and Secretary     

            CNMK HOLDING, INC.
      By:  /s/ Michael G. Morgan       Name: Michael G. Morgan       
Title:   Vice President     

            CINEMARK USA, INC.
      By:   /s/ Robert Copple         Name: Robert Copple        Title:   Senior
Vice President, Treasurer,
            Chief Financial Officer & Assistant Secretary     

                      LEHMAN COMMERCIAL PAPER INC., as
Administrative Agent    
 
               
 
  By:   /s/ Craig Malloy                  
 
      Name:   Craig Malloy    
 
      Title:  
Authorized Signatory
   
 
         
 
   

                      LEHMAN BROTHERS INC., as Sole Arranger of
the Tranche D Term Loan Commitments    
 
               
 
  By:   /s/ Craig Malloy                  
 
      Name:   Craig Malloy    
 
      Title:  
Vice President
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF ACKNOWLEDGMENT AND CONSENT
          Reference is made the Second Amendment, dated July 7, 2006, but
effective as of June 30, 2006 (the “Amendment”), to the Amended and Restated
Credit Agreement, dated as of April 2, 2004 (as amended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
CINEMARK, INC. (the “Parent”), CNMK HOLDING, INC. (“Holdings”), CINEMARK USA,
INC. (the “Borrower”), the several banks and other financial institutions or
entities from time to time parties to the Credit Agreement (the “Lenders”),
LEHMAN BROTHERS INC. and GOLDMAN SACHS CREDIT PARTNERS L.P., as joint lead
arrangers and joint bookrunners, GOLDMAN SACHS CREDIT PARTNERS L.P., as
syndication agent, DEUTSCHE BANK SECURITIES INC., THE BANK OF NEW YORK, GENERAL
ELECTRIC CAPITAL CORPORATION and CIBC INC., as co-documentation agents, and
LEHMAN COMMERCIAL PAPER INC., as administrative agent. Unless otherwise defined
herein, capitalized terms used herein and defined in the Credit Agreement are
used herein as therein defined.
          Each of the undersigned parties to the Guarantee and Collateral
Agreement hereby (a) consents to the transactions contemplated by the Amendment
and (b) acknowledges and agrees that the guarantees and grants of security
interests made by such party contained in the Guarantee and Collateral Agreement
are, and shall remain, in full force and effect after giving effect to the
Amendment.


 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this
Acknowledgment and Consent to be duly executed and delivered as of the date
first above written.

            CINEMARK, INC.
      By:   /s/ Michael Cavalier         Michael Cavalier        Senior Vice
President-General Counsel
and Secretary     

            CNMK HOLDING, INC.
      By:   /s/ Michael G. Morgan       Michael G. Morgan        Vice President 
   

            CINEMARK USA, INC.
      By:   /s/ Robert Copple         Name:   Robert Copple        Title:  
Senior Vice President, Treasurer,
Chief Financial Officer & Assistant Secretary     

            CINEMARK INVESTMENTS CORPORATION
CINEMARK LEASING COMPANY
CINEMARK, L.L.C.
CINEMARK MEXICO (USA), INC.
GREELEY HOLDINGS, INC.
CINEMARK PARTNERS I, INC.
CINEMARK PROPERTIES, INC.
MULTIPLEX SERVICES, INC.
SUNNYMEAD CINEMA CORP.
TRANS TEXAS CINEMA, INC.
BRASIL HOLDINGS, L.L.C.
      By:   /s/ Michael Cavalier         Name:   Michael Cavalier       
Title:   Senior Vice President-General Counsel
and Secretary     

 



--------------------------------------------------------------------------------



 



            CNMK TEXAS PROPERTIES, LTD.
      By:   Sunnymead Cinema Corp., its general partner    

                  By:   /s/ Michael Cavalier         Name:   Michael Cavalier   
    Title:   Senior Vice President-General
Counsel and Secretary     

              LAREDO THEATRE, LTD.
 
       
 
  By:   CNMK Texas Properties, Ltd.,
its general partner

         
 
  By:   Sunnymead Cinema Corp.,
 
      its general partner

                  By:   /s/ Michael Cavalier         Name:   Michael Cavalier  
      Title:   Senior Vice President-General
Counsel and Secretary     

            CNMK DELAWARE INVESTMENTS I, L.L.C.
CNMK DELAWARE INVESTMENTS II, L.L.C.
CNMK INVESTMENTS, INC.
MULTIPLEX PROPERTIES, INC.
      By:   /s/ Michael G. Morgan       Michael G. Morgan        Vice President 
   

              CNMK DELAWARE INVESTMENT
PROPERTIES, L.P.
 
       
 
  By:   CNMK Delaware Investments I, L.L.C., its
general partner

                  By:   /s/ Michael G. Morgan       Michael G. Morgan       
Vice President   

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF LENDER CONSENT LETTER
CINEMARK USA, INC.
AMENDED AND RESTATED CREDIT AGREEMENT
DATED AS OF APRIL 2, 2004

To:   Lehman Commercial Paper Inc.,
  as Administrative Agent
745 Seventh Avenue
Bank Loans — 5th Floor
New York, New York 10019
Att: Karl Cerni

Ladies and Gentlemen:
          Reference is made to that certain AMENDED AND RESTATED CREDIT
AGREEMENT, dated as of April 2, 2004 (the “Credit Agreement”; the terms defined
therein being used herein as therein defined), among CINEMARK, INC. (the
“Parent”). CNMK HOLDING, INC. (“Holdings”), CINEMARK USA, INC. (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”), LEHMAN BROTHERS INC. and
GOLDMAN SACHS CREDIT PARTNERS L.P., as joint lead arrangers and joint
bookrunners, GOLDMAN SACHS CREDIT PARTNERS L.P., as syndication agent, DEUTSCHE
BANK SECURITIES INC., THE BANK OF NEW YORK, GENERAL ELECTRIC CAPITAL CORPORATION
and CIBC INC., as co-documentation agents, and LEHMAN COMMERCIAL PAPER INC., as
administrative agent.
          The Borrower has requested that the Required Prepayment Lenders
consent to amend the provisions of the Credit Agreement solely on the terms
described in the Second Amendment, dated July 7, 2006, but effective as of
June 30, 2006, substantially in the form delivered to the undersigned Lender on
or prior to the date hereof (the “Amendment”).
          Pursuant to Section 10.1 of the Credit Agreement, the undersigned
Lender hereby consents to the execution by the Administrative Agent of the
Amendment.

             
 
      Very truly yours,      
 
     
 
(NAME OF LENDER)    

                  By:           Name:           Title:        

Dated: July __, 2006

 